UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2013 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2013 Semiannual Report to Shareholders DWS Global Small Cap Growth Fund Contents 4 Letter to Shareholders 5 Performance Summary 8 Portfolio Manager 8 Portfolio Summary 10 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 25 Notes to Financial Statements 34 Information About Your Fund's Expenses 36 Summary of Management Fee Evaluation by Independent Fee Consultant 40 Account Management Resources 42 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary April 30, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.75% load) % S&P® Developed SmallCap Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % S&P® Developed SmallCap Index† % % % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % S&P® Developed SmallCap Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % S&P® Developed SmallCap Index† % % % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % S&P® Developed SmallCap Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % S&P® Developed SmallCap Index† % % % Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 No Sales Charges % S&P® Developed SmallCap Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % S&P® Developed SmallCap Index† % % % Institutional Class 6-Month‡ 1-Year Life of Class* Average Annual Total Returns as of 4/30/13 No Sales Charges % % % S&P® Developed SmallCap Index† % % % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % S&P® Developed SmallCap Index† % % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.58%, 2.39%, 2.34%, 1.27% and 1.16% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class shares commenced operations on August 26, 2008. The performance shown for the index is for the time period of August 31, 2008 through April 30, 2013 (through March 31, 2013 for the most recent calendar quarter end returns), which is based on the performance period of the life of Institutional Class. † The S&P® Developed SmallCap comprises the stocks representing the lowest 15% of float-adjusted market cap in each developed country. It is a subset of the S&P® Global BMI, a comprehensive, rules-based index measuring global stock market performance. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 4/30/13 $ 10/31/12 $ Distribution Information as of 4/30/13 Income Dividends, Six Months $
